Citation Nr: 0019964	
Decision Date: 07/31/00    Archive Date: 08/02/00

DOCKET NO.  95-21 179	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina



THE ISSUE

Entitlement to an increased evaluation for a left knee 
disability, currently rated as 30 percent disabling.



REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from December 1983 to August 
1987.

A September 1994 RO rating decision resumed the 30 percent 
rating for the veteran's service-connected left knee 
disability, effective from March 1994.  The rating for this 
condition had been suspended since April 1991 because the 
veteran had failed to report for a VA medical examination 
needed to determine the severity of this disability.  The 
September 1994 RO rating decision determined that there was 
insufficient evidence to evaluate the left knee disability 
from April 1991 to March 1994, and denied the veteran's claim 
for an increased evaluation for the left knee disability.  
This appeal comes to the Board of Veterans' Appeals (Board) 
from the September 1994 RO rating decision that denied an 
increased evaluation for the left knee disability.

The veteran failed to report for a personal hearing at the RO 
in June 1998.  He subsequently failed to report for a 
personal hearing before a member of the Board in February 
1999.


FINDING OF FACT

The left knee disability is manifested by severe instability; 
arthritis or limitation of motion the knee is not found.


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for status 
post left knee disability with chondromalacia are not met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.7, 4.71a, Code 
5257, 5260, 5261 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

A.  Factual Background

Service medical records show that a medical board evaluation 
in June 1987 noted that the veteran had injured his left knee 
while playing basketball in 1985.  He had a normal 
arthroscopy at that time.  In April 1987, a second 
arthroscopic procedure revealed anterior cruciate ligament 
insufficiency, bilateral meniscus tears that were excised, 
and grade II chondromalacia changes of both medial and 
lateral compartments.  He was subsequently separated from 
service with severance pay due to this disability.

An October 1987 RO rating decision granted service connection 
for chondromalacia of the left knee, status post excision 
bilateral partial meniscus tears with anterior cruciate 
ligament insufficiency.  A 10 percent evaluation was assigned 
for this condition under diagnostic code 5257, effective from 
August 1987.

A private medical report shows that the veteran underwent 
removal of loose bodies from the left knee and other unstable 
parts from various compartments of this knee.  The diagnosis 
was internal derangement of the left knee.

A December 1987 RO rating decision increased the evaluation 
for the left knee disorder from 10 to 100 percent, effective 
from October 1987 to December 1987, under the provisions of 
38 C.F.R. § 4.30 (1999), and then assigned a 30 percent 
evaluation, effective from December 1987.

A VA medical record shows that the veteran underwent left 
anterior cruciate reconstruction in August 1989 during a 
period of hospitalization from July to August 1989.  The 
diagnosis was left anterior cruciate insufficiency.

An October 1989 RO rating decision increased the evaluation 
for the left knee disability from 30 to 100 percent, 
effective from July 1989 to October 1989, under the 
provisions of 38 C.F.R. § 4.30.  Thereafter, the 30 percent 
evaluation was resumed.

A summary of the veteran's VA hospitalization from March to 
April 1990 shows that he underwent reconstruction of the left 
knee, ACL (anterior cruciate ligament) disruption 
reconstruction.  The diagnosis was status post reconstruction 
of the left knee with recurrence of ACL disruption, and 
status post patella tendon rupture.

A May 1990 RO rating decision increased the evaluation for 
the left knee disability from 30 to 100 percent, effective 
from March 1990 to July 1990, under the provisions of 
38 C.F.R. § 4.30.  Thereafter, the 30 percent evaluation was 
resumed.

RO documents show that the veteran failed to report for VA 
medical examinations in the early 1990's in order to 
determine the severity for his left knee disability.  His VA 
compensation for the left knee disability, his only service-
connected disability, was suspended from April 1991.

The veteran underwent a VA medical examination in August 1994 
after notifying the RO in March 1994 that he would report for 
such examination.  He complained of pain with recurrent 
episodes of left knee swelling that caused functional 
impairment.  The left knee was moderately swollen.  There was 
a trace of effusion and postoperative scars.  There was 
lateral laxity and anterior drawer laxity.  Range of motion 
of the left knee was from zero to 140 degrees.  X-rays of the 
left knee demonstrated interval removal of a metallic screw 
from the proximal tibia and no other findings.  The diagnosis 
was multifactorial chronic knee disease with chondromalacia.  


B.  Legal Analysis

The veteran's claim for an increased evaluation for the left 
knee disorder is well grounded, meaning it is plausible.  The 
Board recognizes the request from the representative in the 
July 2000 written argument for a remand of the case to the RO 
in order to have the veteran undergo a contemporary VA 
medical examination to determine the current severity of his 
left knee disability, but the Board finds that a remand for 
such an examination would serve no useful purpose for the 
reasons noted below.  Hence, the Board finds that all 
relevant evidence has been obtained with regard to the claim 
and that no further assistance to the appellant is required 
to comply with VA's duty to assist him.  38 U.S.C.A. 
§ 5107(a) (West 1991).

In general, disability evaluations are assigned by applying a 
schedule of ratings (rating schedule) which represent, as far 
as can practicably be determined, the average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  Although the 
regulations require that, in evaluating a given disability, 
that disability be viewed in relation to its whole recorded 
history, 38 C.F.R. § 4.41, where entitlement to compensation 
has already been established, and an increase in the 
disability rating is at issue, it is the present level of 
disability which is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  Also, where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7. 

Slight impairment of the knee, including recurrent 
subluxation or lateral instability, warrants a 10 percent 
evaluation.  A 20 percent rating requires moderate 
impairment.  A 30 percent rating requires severe impairment.  
38 C.F.R. § 4.71a, Code 5257

Limitation of flexion of the leg to 60 degrees warrants a 
noncompensable evaluation.  Limitation of flexion of the leg 
to 45 degrees warrants a 10 percent rating.  A 20 percent 
evaluation requires that flexion be limited to 30 degrees.  A 
30 percent evaluation requires that flexion be limited to 15 
degrees.  38 C.F.R. § 4.71a, Code 5260.

Limitation of extension of either leg to 5 degrees warrants a 
noncompensable evaluation.  A 10 percent evaluation requires 
that extension be limited to 10 degrees.  A 20 percent 
evaluation requires that extension be limited to 15 degrees.  
A 30 percent evaluation requires that extension be limited to 
20 degrees.  A 40 percent evaluation requires that extension 
be limited to 30 degrees. A 50 percent evaluation requires 
that extension be limited to 45 degrees or more.  38 C.F.R. 
§ 4.71a, Code 5261.

The evaluation of the veteran's left knee disability is based 
on instability.  The evidence does not show that there is any 
arthritis or limitation of motion of the left knee associated 
with the veteran's service connected left knee disability.  
Hence, an increased evaluation or another separate evaluation 
for the left knee disability based on arthritis with 
limitation of motion, including functional impairment based 
on the consideration of the provisions of 38 C.F.R. §§ 4.40 
and 4.45, is not warranted.  Johnson v. Brown, 9 Vet. App. 7 
(1996).  Higher schedular evaluations require ankylosis at an 
unfavorable angle (Code 5256), non-union (Code 5262), or 
limitation of extension to 30 degrees or more (Code 5260).  
None of these conditions are suggested by the evidence or 
alleged by the appellant.  Since the veteran is currently 
receiving the maximum schedular rating for the left knee 
disability based on instability, and other manifestations of 
disability are not alleged, another medical examination of 
the knee is not needed.  

The RO has not determined whether the veteran's case presents 
such an exceptional or unusual disability picture as to 
render impractical the application of the regular schedular 
standards so as to warrant the assignment of an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (1999). 
The Board does not have jurisdiction to adjudicate this claim 
in the first instance.  Floyd v. Brown, 9 Vet. App. 88 
(1996).  The veteran does not assert that the schedular 
rating is inadequate to evaluate his left knee disorder and 
the Board does not find circumstances in this case, such as 
marked interference with employment or need for 
hospitalization due to the left knee to remand this case to 
the RO for referral to the VA Director of Compensation and 
Pension Service for consideration of an extraschedular rating 
for this condition.  VAOPGCPREC 6-96.

The evidence shows that the veteran has severe instability of 
the left knee, and the current 30 percent rating for the left 
knee disability best represents his disability picture.  The 
preponderance of the evidence is against the claim for a 
higher rating for the left knee disorder, and the claim is 
denied.  Since the preponderance of the evidence is against 
the claim, the benefit of the doubt doctrine is not for 
application.  38 U.S.C.A. § 5107(b) (West 1991); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).





ORDER

An increased evaluation for the left knee disability is 
denied.




		
	J. E. Day
	Member, Board of Veterans' Appeals



 

